Citation Nr: 0603394	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether rating decisions dated in December 1947 and October 
1964 were clearly and unmistakably erroneous for failing to 
assign a compensable evaluation for service-connected 
disability of the right index finger and whether a rating 
decision dated in October 1954 was clearly and unmistakably 
erroneous in reducing a 10 percent rating for service-
connected disability of the right index finger to a 
noncompensable rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from November 1945 
to October 1946.  

This case comes before the Board of Veterans Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Columbia, South Carolina (RO).  

A motion to advance on the docket was granted in December 
2005 by the Board for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The denials of entitlement to a compensable evaluation for 
service-connected disability of the right index finger by 
rating decisions in December 1947 and October 1964, as well 
as the reduction in the rating for the disability from 10 
percent to a noncompensable rating decision in October 1954, 
were supported by the evidence then of record and were 
consistent with VA law and regulations then in effect.


CONCLUSION OF LAW

The December 1947 and October 1964 rating decisions did not 
contain clear and unmistakable error (CUE) in denying 
entitlement to a compensable rating for service-connected 
disability of the right index finger, and the October 1954 
rating decision did not contain CUE in reducing the rating 
for service-connected disability of the right index finger 
from 10 percent to a noncompensable evaluation.  38 C.F.R. 
§ 3.105 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the VCAA is generally applicable to all claims filed 
on or after the date of its enactment, it is not applicable 
to clear and unmistakable error claims.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that "there is 
nothing in the text or the legislative history of VCAA to 
indicate that VA's duties to assist and notify are now, for 
the first time, applicable to CUE motions."  A claim of CUE 
it is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE claims.  See also 38 
C.F.R. § 20.1411(c), (d) (2005).

Nevertheless, general due process considerations have been 
satisfied.  See 38 C.F.R. § 3.103 (2005).  The veteran and 
his representative have been accorded ample opportunity to 
present evidence and argument on this matter.  They have not 
pointed to any pertinent evidence that exists and which has 
not been associated with his VA claims folder and they have 
not asked that any additional evidence be obtained.  The 
Board observes in this connection that in general a CUE claim 
does not involve the submission of additional evidence apart 
from what already resides in the claims folder.  In this 
case, as discussed below, the outcome rests on the 
interpretation of evidence already contained in the claims 
folder.  

Final decisions may be reversed or amended where evidence 
establishes that clear and unmistakable error existed.  38 
C.F.R. § 3.105(a).

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination: (1) "[E]ither the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied," (2) 
the error must be "undebatable" and of the sort "which, had 
it not been made, would have manifestly changed the outcome 
at the time it was made," and (3) a determination that there 
was clear and unmistakable error must be based on the record 
and the law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  Only the law as it existed at the 
time of the rating decision may be considered.  See 38 C.F.R. 
§ 20.1403(b) (2005).  

At the time of the December 1947 rating decision, a 10 
percent evaluation was assigned for scars that were 
superficial, tender, and painful on objective demonstration.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (1947).

Effective July 6, 1950, a Note had been added to Diagnostic 
Code 7804 that a 10 percent rating was to be assigned when 
the requirements are met, even though the location may be on 
the tip of the finger or toe and the rating may exceed the 
amputation value for the limited involvement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804, Note (1950).

It has been contended that the December 1947, October 1954, 
and October 1964 rating decisions contained CUE because the 
evidence on file showed that the symptomatology of the 
veteran's service-connected right index finger was severe 
enough to warrant a compensable evaluation under Diagnostic 
Code 7804, which was either not applied or incorrectly 
applied in the rating decisions at issue.  

The Court has consistently stressed the rigorous nature of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts.  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313-4.

The veteran's service medical records reveal that he was 
hospitalized in 1945 for a penetrating wound on the ventral 
surface of the middle phalanx of the right index finger with 
moderate swelling, tenderness, and blackening of the wound.  
A December 1946 rating decision granted service connection 
for disability of the right index finger and assigned a 
noncompensable rating, effective October 13, 1946.  

When hospitalized in November 1947, the veteran complained of 
"trouble" with his right index finger.  He reported that at 
times, particularly in cold weather, his finger was very 
painful, became numb, and turned a dark color.  Examination 
of the scar revealed no evidence of adhesions.  X-ray studies 
of the right hand revealed no evidence of pathology to the 
bone or soft tissue injury.  The examiner concluded that the 
right finger needed no treatment as thee was no evidence of 
any loss of motion or other residual impairment.  A December 
1947 rating decision denied entitlement to a compensable 
evaluation for the service-connected right index finger.  The 
veteran was notified of the denial later in December 1947 and 
he did not timely appeal.  See 38 U.S.C.A. § 7105.

On VA examination in May 1950, there was mild atrophy of the 
right index finger with normal range of motion, tenderness, 
and slight weakness on flexion.  X-ray studies showed no 
evidence of bony disease or injury to the hand.  The 
diagnoses included mild neuritis of the cutaneous branch 
median nerve of the right index finger and traumatic cicatrix 
of the right finger, with mild atrophy.  When examined by VA 
in September 1950, the veteran complained of exquisite 
tenderness over the distal portion of the finger.  
Examination of the right index finger revealed a faint 1/2" 
scar that was well healed, nontender, and nonadherent, 
without depression or loss of soft tissues.  The skin was 
pink, warm, and was not unduly dry or moist, and was without 
evidence of mottling or cyanosis, or skin atrophy.  There was 
full range of active and passive motion.  Response to touch 
and pin prick was normal.  The diagnosis was cicatrix of skin 
due to trauma of the right index finger.  A December 1950 
rating decision granted a 10 percent evaluation for 
disability of the right index finger due to pain under 
Diagnostic Code 7804, effective September 14, 1950.

An August 1954 VA examination revealed a 1/2" scar that was 
well healed, nontender, and nonadherent.  There was no 
atrophy in the finger.  There was full range of active and 
passive motion.  Although the veteran complained of 
hypersensitiveness in the distal phalanxes of the finger when 
rubbed lightly, the examiner noted that when the veteran's 
mind was diverted to subjects other than the finger, the 
hypersensitiveness was considerably less.  The diagnosis was 
cicatrix on the ventral surface of the right index finger, 
due to trauma.

An October 1954 rating decision reduced the veteran's 10 
percent evaluation for disability of the right index finger 
to a noncompensable evaluation, to be effective December 19, 
1954.  The veteran was sent a letter dated in November 1954 
notifying him of the proposed reduction action and telling 
him that the pertinent VA regulations gave him 60 days to 
submit additional evidence showing that the reduction was not 
warranted.  He was also told that, if he did not have any 
additional evidence to submit, he had one year from the date 
of the letter to appeal the reduction.  He did not timely 
appeal.  See 38 U.S.C.A. § 7105.

It was noted during VA hospitalization for another disability 
in February 1957 that the veteran had a history of injury to 
his right hand without current residuals.  When examined by 
VA in September 1964, there was normal range of motion of the 
right hand, with good strength.  There was no atrophy or 
spasm and no redness or swelling of the index finger.  
Pressure over the area was said to produce radiating pains to 
the right hand in a proximal direction.  The examiner noted 
that there was no history of distal radiation of pain, and 
further noted that pressure applied either proximal or distal 
to the wound produced the same sensation.  The diagnosis was 
cicatrix of the skin to trauma of the right index finger, 
without neurological disabilities.  An October 1964 rating 
decision continued to deny a compensable evaluation for 
service-connected disability of the right index finger.  The 
veteran was notified of the denial later in October 1964, and 
he did not timely appeal.  See 38 U.S.C.A. § 7105.

Based on the above, the Board concludes that the December 
1947, October 1954, and October 1964 rating decisions 
constituted a reasonable exercise of rating judgment under 
the law, in light of the medical evidence at the time.  

With respect to the October 1954 reduction in the rating for 
service-connected disability of the right index finger from 
10 percent to a noncompensable evaluation, the pertinent 
regulation in effect at the time provided that a reduction in 
disability rating would not be done without physical 
examination.  38 C.F.R. § 3.265 (1954).  In this case, such 
examination was done.  Additionally, the veteran was notified 
of the proposed reduction and was provided 60 days to submit 
additional evidence to show that a reduction was not 
warranted.

Despite the veteran's contentions in December 2003 and at a 
hearing before the Board in December 2005, that Diagnostic 
Code 7804 was not applied or incorrectly applied in the 
rating decisions at issue, any failure to address that 
regulatory provision did not constitute CUE, because it is 
not absolutely clear, based on the facts then presented, that 
the application of that regulation would have resulted in the 
grant of the benefit sought.  38 C.F.R. § 20.1403(c).  As to 
the contention that Diagnostic Code 7804 was incorrectly 
applied, the veteran is essentially expressing disagreement 
as to how the RO weighed the evidence in the December 1947, 
October 1954, and October 1964 rating decisions.  With 
respect to the December 1947 rating decision, although the 
veteran had subjective complaints of pain and numbness, the 
objective evidence of record found no evidence of loss of 
motion or other residual impairment.  Although the veteran 
had subjective complaints of hypersensitivity of the right 
index finger on examination in 1954, the examiner noted that 
this hypersensitivity diminished when his mind was on 
something else.  The diagnosis at that time did not include 
any residuals of the right index finger injury other than the 
scar.  On examination in 1964, although the veteran had 
subjective complaints of radiating pain on pressure of the 
right index finger, the examiner found no objective evidence 
of a neurological disability.  

Even if there was some evidence on which a grant of a 
compensable evaluation could have been awarded in December 
1947 and October 1964, or to support a continued compensable 
evaluation in October 1954, this is not a basis for a valid 
CUE claim.  See 38 C.F.R. § 20.1403(d)(3) (2005).  The Court 
has made it clear that a disagreement as to how the facts 
were weighed or evaluated, which is essentially what has been 
contended, does not provide a basis to find clear and 
unmistakable error.  See Russell, 3 Vet. App. at 313-14; see 
also Crippen v. Brown, 9 Vet. App. 412, 421 (1996).

Consequently, for reasons stated above, CUE was not shown in 
the denials of a compensable evaluation by the rating 
decisions dated in December 1947 and October 1964 or in the 
October 1954 rating decision that reduced the evaluation for 
service-connected disability of the right index finger from 
10 percent to a noncompensable evaluation.   


ORDER

The December 1947 and October 1964 rating decisions denying a 
compensable evaluation for service-connected disability of 
the right index finger and an October 1954 rating decision 
reducing a 10 percent rating for disability of the right 
index finger to a noncompensable evaluation did not contain 
CUE; accordingly, the appeal is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


